Exhibit 10.42
(CUMMINS LOGO) [c52710c5271000.gif]
July 24, 2009
Mr. William Miller
Chairman and Chief Executive Officer
Irwin Financial Corporation
500 Washington Street
Columbus, Indiana 47201
Re: Extension of Standby Purchase Commitment and Extension of Indication of
Interest
Dear Mr. Miller:
     Reference is made to (i) the Standby Purchase Agreement dated as of
October 13, 2008 (as amended and modified, the “Standby Purchase Agreement”), by
and between Irwin Financial Corporation (“IFC”) and Cummins Inc. (“Cummins”) and
(ii) the Indication of Interest letter dated March 23, 2009 (the “Indication of
Interest”), from Cummins to IFC.
     By signing this letter in the space provided below, IFC and Cummins agree
that the reference to “July 31, 2009” in Section 12(a)(i) of the Standby
Purchase Agreement is hereby changed to “December 31, 2009”. Except for this
date change, the Standby Purchase Agreement remains unmodified and in full force
and effect. Please confirm that the foregoing correctly sets forth our agreement
by signing this letter in the space provided below and returning a copy to Marya
M. Rose, Vice President, General Counsel and Corporate Secretary, Cummins Inc.,
One American Square, Suite 1800, Indianapolis, Indiana, 46282.
     Furthermore, Cummins hereby confirms the terms of its Indication of
Interest and extends the condition regarding any obligation to purchase Common
Shares as part of the Recapitalization Plan (as such terms are defined in the
Indication of Interest) through December 31, 2009.

            Sincerely,

CUMMINS INC.
      By:   /s/ Marya M. Rose      Name:   Marya M. Rose      Title:   Vice
President — General      Counsel and Corporate Secretary     

(CUMMINS LETTERHEAD) [c52710c5271001.gif]

 



--------------------------------------------------------------------------------



 



(CUMMINS LOGO) [c52710c5271000.gif]   Page 2
July 24, 2009

          Agreed as of July 31, 2009:

IRWIN FINANCIAL CORPORATION
      By:   /s/ Gregory F. Ehlinger      Name:    Gregory F. Ehlinger   Title:  
 Chief Financial Officer      

 